Exhibit 10.81

jcpenney

Notice of Restricted Stock Unit Grant

J. C. Penney Company, Inc.

Name

Employee ID

[Associate Name]

[EEID]

 

Date of Grant

Number of Restricted Stock Units Granted

 

[Grant Date]

[Grant Amount]

 

 

Restricted Stock Unit Grant

You have been granted the number of restricted stock units listed above in
recognition of your expected future contributions to the success of
jcpenney.  Each restricted stock unit shall at all times be deemed to have a
value equal to the then-current fair market value of one share of J. C. Penney
Company, Inc. Common Stock of 50¢ par value (“Common Stock”).   This grant is
subject to all the terms, rules, and conditions of the J. C. Penney Company,
Inc. 2012 Long-Term Incentive Plan (“Plan”) and the implementing resolutions
(“Resolutions”) approved by the Human Resources and Compensation Committee of
the jcpenney Board of Directors.  Capitalized terms not otherwise defined herein
shall have the respective meanings assigned to them in the Plan and the
Resolutions. 

 

Vesting of Your Restricted Stock Units

The restricted stock units shall fully vest, and the restrictions on your
restricted stock units shall lapse on [VEST DATE] (the “Vest Date”),  provided
you remain continuously employed by the Company through the Vest Date (unless
your Employment terminates due to your Retirement, Disability, death, job
restructuring, reduction in force, or unit closing).    

 

Your vested restricted stock units shall be paid in shares of Common Stock as
soon as practicable on or following the earlier of (i) your termination of
Employment as a result of your Retirement, Disability, death, or job
restructuring, reduction in force, unit closing, or (ii) the Vest Date provided
above.  Notwithstanding the foregoing, if you are a specified employee as
defined under Section 409A of the Code and the related Treasury regulations
thereunder, your award is subject to Section 409A of the Code, and your
Employment is terminated as a result of your Retirement your vested restricted
stock units shall be paid in shares of Common Stock as soon as practicable
following the earlier of (i) the date that is six months following your
termination of service due to Retirement (ii) the date of your death, or (iii)
the Vest Date.  You shall not be allowed to defer the payment of your shares of
Common Stock to a later date.

 

Dividend Equivalents

You shall not have any rights as a stockholder until your restricted stock units
vest and you are issued shares of Common Stock in cancellation of the vested
restricted stock units.  If the Company declares a dividend, you will accrue
dividend equivalents on the unvested restricted stock units in the amount of any
quarterly dividend declared on the Common Stock.  Dividend equivalents shall
continue to accrue until your restricted stock units vest and you receive actual
shares of Common Stock in cancellation of the vested restricted stock
units.  The dividend equivalents shall be credited as additional restricted
stock units in your account to be paid in shares of Common Stock on the vesting
date along with the restricted stock units to which they relate.  The number of
additional restricted stock units to be credited to your account shall be
determined by dividing the aggregate dividend payable with respect to the number
of restricted stock units in your account by the closing price of the Common
Stock on the New York Stock Exchange on the dividend payment date.  The
additional restricted stock units credited to your account are subject to all of
the terms and conditions of this restricted stock unit award and the Plan and
you shall forfeit your additional restricted stock units in the event that you
forfeit the restricted stock units to which they relate.

 

Employment Termination

If your Employment terminates due to Retirement, Disability, death or job
restructuring, reduction in force, or unit closing prior to the Vest Date, you
shall be entitled to a prorated number of restricted stock units.  The proration
shall be equal to a fraction, the denominator of which is 36 and the numerator
of which is the number of months from the date of grant to the effective date of
your termination of service.  The prorated number of restricted stock units to
which you are entitled will be distributed as provided in “Vesting of Your
Restricted Stock Units” above.  Any restricted stock units for which vesting is
not accelerated shall be cancelled on such employment termination.

 

Notwithstanding the foregoing, if you are party to a termination agreement, and
your Employment is terminated due to an involuntary termination of Employment
without cause (or summary dismissal) under, and as defined in that termination
agreement, then the number of restricted stock units that will vest will be
determined according to the terms of the underlying termination agreement
subject to (a) the execution and delivery of a release in such form as may be
required by the Company and (b) the expiration of the applicable revocation
period for such release. Any shares that vest under a termination agreement will
be distributed as provided in the Vesting of Your Restricted Stock Units section
of this Notice.

 

If your employment terminates for any reason other than those specified above,
any unvested restricted stock units shall be cancelled on the effective date of
termination.

 





--------------------------------------------------------------------------------

 



Recoupment

As provided in Section 12.19 of the Plan this Award is subject to a compensation
recoupment policy adopted by the Board or the Committee prior to or after the
effective date of the Plan, and as such policy may be amended from time to time
after its adoption.

 

This restricted stock unit grant does not constitute an employment contract.  It
does not guarantee employment for the length of the vesting period or for any
portion thereof.



--------------------------------------------------------------------------------